Citation Nr: 0404208	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-07 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for kyphoscoliosis.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for nervousness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from December 1963 to 
March 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 Department of Veteran's 
Affairs (VA) rating decision in which the regional office 
(RO) denied entitlement to service connection for 
kyphoscoliosis, pneumonia, and a nervous disorder.  

In April 2001, the Board remanded this matter to the RO to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), including conduct of VA examinations to 
determine the dates of onset of the disorders for which the 
veteran claims entitlement to service connection.  The RO was 
specifically instructed to ensure compliance with the 
requirements of the VCAA.

In June 2002, the Board undertook development of this case.  
In June 2003, the Board determined that the development 
undertaken by the Board was completed.  Pursuant to Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board remanded the veteran's 
claims to the RO to further ensure compliance with the VCAA, 
and for readjudication of the claims and issuance of a 
Supplemental Statement of the Case.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision has been obtained by the originating 
agency.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims for service connection 
for kyphoscoliosis, pneumonia, and a nervous disorder, has 
not submitted additional evidence, and has not identified any 
additional evidence to support his claims.

3.  The veteran's disability from kyphoscoliosis existed 
prior to his service and did not worsen during such service.

4.  The veteran did not incur disability from pneumonia 
during his active duty service.

5.  The veteran did not incur disability from an acquired 
neuropsychiatric disorder, claimed as nervousness, during his 
active military service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
kyphoscoliosis.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The veteran is not entitled to service connection for 
pneumonia.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The veteran is not entitled to service connection for an 
acquired neuropsychiatric disorder claimed as nervousness.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disabilities from a 
back disorder, pneumonia, and nervousness that were incurred 
during his active military service.  In a statement dated in 
May 2001, the veteran asserted that he injured his back 
during training on an obstacle course.  He asserted that he 
was later treated for pneumonia during his service in Texas 
in the winter of 1964.  The veteran has also filed a claim 
for service connection for a nervous disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Generally, to support a claim for service connection, there 
must be: (1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2003).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA (Secretary).  
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

I.  Service Connection for Kyphoscoliosis

The veteran contends that he injured his back in service and 
that his current disability from back disorders is related to 
the claimed in-service injury.  For the following reasons and 
bases, I conclude that the veteran is not entitled to service 
connection for kyphoscoliosis, as the disorder preexisted the 
veteran's service and did not worsen during such service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 311 (West 2002).

In a July 2003 opinion, the General Counsel of the VA held 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. 
§ 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service, and that section 3.304(b) is 
therefore invalid and should not be followed.  VAOPGCPREC 3-
2003 (July 16, 2003).  The opinion concluded that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
claimed disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
presumption of soundness must be rebutted by clear and 
unmistakable evidence that the disease or injury existed 
prior to service and that no in-service aggravation occurred.

Where the evidence shows a worsening of a preexisting 
disorder during service, aggravation of the disorder is 
presumed.  See Hensley v. Brown, 5 Vet. App. 155 (1993); 
Browder v. Brown, 5 Vet. App. 268 (1993).  The presumption 
can be rebutted only by clear and unmistakable evidence that 
the veteran's service did not result in aggravation.

At the time of his December 1963 medical examination for 
induction, the veteran denied a history of bone, joint, or 
other deformity.  An examiner noted that the veteran had 
moderate kyphosis.  In January 1964, the veteran sought 
treatment for complaints of thoracic back pain.  An examiner 
noted that the veteran had marked dorsal kyphosis.  An X-ray 
of the cervical spine showed rather marked accentuation of 
the dorsal cervical curvature.  An X-ray of the thoracic 
spine showed moderately severe kyphoscoliosis, with kyphosis 
predominant.  In a treatment note dated in February 1964, an 
examiner noted that the veteran gave a history of upper back 
pain for several years.  The examiner noted that the veteran 
had been "hunched shouldered for 4 or 5 y[ea]rs" but had 
not had much difficulty until recently when he started 
working heavily.  On physical examination, the veteran's 
dorsal spine had moderately severe kyphosis.  An X-ray showed 
moderate kyphosis of the dorsal spine with secondary wedging 
and compensatory lordosis.  There was also a mild dorsal 
scoliosis.  The examiner noted that the veteran would 
probably have periodic difficulty but no increase in 
deformity, as he had stopped growing.

When the veteran underwent a medical examination for 
discharge in March 1964, he stated that his health was good 
except for "back deformation."  An examiner noted that the 
veteran's spine was abnormal due to kyphoscoliosis.  The 
examiner reported a diagnosis of vertebral epiphysitis, or 
juvenile round back, that existed prior to service.

In August 1999, the veteran filed a claim for service 
connection for back injury with treatment from January to 
March 1964.  His claim was denied by the RO's January 2000 
rating decision.  The RO reasoned that kyphoscoliosis existed 
prior to the veteran's entry into service and that the 
evidence did not show that the condition was made worse 
during service.

In a letter dated in February 2000, a physical therapist 
noted that the veteran was evaluated in January 2000 after 
having episodes of neck and back pain "for the last several 
years, . . ." and currently had constant pain in his neck 
and left shoulder.  On examination, he had moderate to severe 
kyphosis in the thoracic area, forward head, rounded 
shoulders, and loss of lumbar lordosis.  The veteran told the 
therapist that the pain in his back dated back to an accident 
in service.

Private medical records dated in August 1990 document the 
veteran's complaints of shoulder and elbow pain diagnosed as 
arthritis.  

The veteran underwent a magnetic resonance imaging of his 
cervical spine in March 2001.  The study showed lordosis of 
the cervical spine with mild dorsal bulging of the 
intervertebral discs from the interspace at the second and 
third cervical vertebrae (C2-3) to the interspace at the 
seventh cervical and first thoracic vertebrae (C7-T1).

Pursuant to the Board's April 2001 remand of this matter, the 
veteran underwent a VA examination in October 2001.  The 
examiner noted that service medical records indicated that 
the veteran had scoliosis as a child.  However, the veteran 
stated that it never bothered him until he injured his back 
while in service.  The veteran told the physician that he 
fell from a rope while on an obstacle course and landed on 
his back.  X-rays at the time were negative except for some 
kyphoscoliosis.  He was treated conservatively with Motrin, 
ice, and physical therapy.  His current complaints were of 
chronic pain, weakness, stiffness, easy fatigability, and 
lack of endurance.  He complained of pain between his 
shoulder blades extending up into his occipital area through 
the thoracic and cervical spine.  His symptoms had increased 
with age.  Precipitating factors were over-activity, 
stooping, bending, and cold, damp weather.  The veteran told 
the examiner that he had not worked since 1981 and was 
receiving disability benefits administered by the Social 
Security Administration.  On examination, the veteran did not 
appear to be in distress.  He moved all of his extremities 
without difficulty.  He appeared very kyphotic in the mid-
dorsal spine.  His head was in a permanent state of flexion 
towards his anterior chest.  His neck was supple but had 
decreased range of motion.  The veteran had minimal pain to 
palpation of the thoracic and cervical spinous processes from 
approximately the eighth thoracic vertebra to the third 
cervical vertebra.  There was no swelling, redness, edema, or 
effusion.  There were no signs of bony fibrosis.  No skeletal 
muscle spasm was seen.  The veteran did have a posture 
abnormality and a fixed deformity in his back.  The veteran 
had limitation in range of motion in his cervical spine in 
all planes, accompanied by pain.  Strength testing was 5/5 in 
all contralateral muscle groups.  Deep tendon reflexes were 
+2 and brisk.  There were no sensory or motor function 
deficits.  X-rays of the thoracic spine showed spondylosis, 
there was narrowing of the disc space at L4-5.  The pertinent 
diagnosis was positive kyphoscoliosis and history of back 
injury in 1963.  In an addendum to his report, the examiner 
expressed his opinion that the onset of the veteran's 
kyphoscoliosis was in childhood.

The RO readjudicated the veteran's claim of entitlement to 
service connection for kyphoscoliosis and issued a 
supplemental statement of the case in March 2002.  In denying 
the claim, the RO reasoned that the medical evidence in the 
record showed that the onset of the kyphoscoliosis was in 
early childhood and there was no evidence to show that the 
condition was aggravated or made worse by the veteran's 
military service.

The Board has reviewed the entire record and finds that the 
presumption of soundness does not apply.  The preponderance 
of the evidence shows clearly and unmistakably that the 
veteran had kyphoscoliosis prior to his entry into service.  
The spine disorder was identified and noted at the time of 
his medical examination for enlistment.  Further, in February 
1964, the veteran told an examiner that he had had pain in 
his upper back for several years and had been "hunched 
shouldered" for four to five years.  An examiner noted that 
the veteran had had scoliosis of the spine since childhood.  
Therefore, the Board finds that there is clear and 
unmistakable evidence in the record that the veteran's 
disability from kyphoscoliosis existed prior to his service.  

Furthermore, it is clear that the veteran's disability from 
kyphoscoliosis was not permanently aggravated during his 
active military service.  He had symptoms of back pain for 
many years before his service and episodes of such pain 
during his service with heavy work.  Within approximately six 
weeks of the veteran's entry into service, his kyphoscoliosis 
was described as marked and moderately severe.  However, he 
was conservatively treated with medication and physical 
therapy.  The private physical therapist's letter dated in 
February 2000 indicates that the onset of constant neck and 
back pain was within the prior several years.  By history, 
prior to that time, the veteran's neck and back pain was 
episodic.  The Board notes that the physical therapist 
reported the history, as reported by the veteran, of an in-
service back injury.  The examiner did not comment further on 
the relationship between any injury in service and the 
veteran's current disability.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In this regard, the Board 
notes that the veteran's service medical records do not 
document a back injury.  On the contrary, the reported 
precipitating event of the veteran's in-service symptoms was 
heavy work.  Another indication that the veteran's disability 
from kyphoscoliosis did not worsen during his service is the 
lack of medical evidence documenting treatment for the 
disorder until many years after his separation from service.  
Furthermore, in the claim the veteran filed in August 1999, 
the earliest indicated date of treatment mentioned was in 
1986.

For the foregoing reasons, I find that the veteran was not 
sound at the time of his entry into service, as his defect 
from kyphosis was noted at the time of his medical 
examination for enlistment and was evident during other 
subsequent examinations.  Further there is clear evidence 
that the veteran's disability from kyphoscoliosis did not 
worsen during such service.  The spine disorder was described 
as moderately severe approximately six weeks after the 
veteran' enlistment, and manifested by episodic back pain.  
The medical evidence indicates that the veteran continued to 
have episodic back pain after his separation from service but 
otherwise was relatively well until many years after his 
separation from service.  Therefore, I find that the 
veteran's disability from kyphoscoliosis did not worsen 
during his service and I conclude that the veteran is not 
entitled to service connection for kyphoscoliosis.

The veteran's claim was for service connection for back 
injury.  The Board notes that recently dated treatment 
records and reports of examination indicate that the veteran 
has spondylosis and narrowing of a disc space.  However, 
there is no competent medical evidence that suggests a link 
between such disorders and any disease incurred in or 
aggravated during the veteran's service.

The appellant, through his representative, has asserted that 
the doctrine of benefit of the doubt requires that service 
connection be granted for the disorders claimed by the 
veteran.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 2002).  However, in this case, the preponderance 
of the evidence indicates that the veteran had disability 
from kyphoscoliosis that existed prior to service and did not 
worsen during such service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied only when the evidence is in relative 
equipoise).

II.  Service Connection for Pneumonia

The veteran contends that he has current respiratory 
disability due to pneumonia that he incurred during his 
active military service.  In a statement dated in May 2001, 
he asserted that he became ill with pneumonia in early 1964 
and walked a mile to the base hospital.  He was given a large 
dose of Penicillin and some antibiotics but was not admitted.  
He asserted that he had to walk back to his barracks in snow.  
For the following reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for 
pneumonia.

The veteran contends that he was treated for pneumonia at an 
Air Force base hospital in Amarillo, Texas, in 1964.  Service 
medical records do not show that the veteran had complaints, 
diagnoses, or treatment for a respiratory disorder.  At the 
time of his medical examination for separation from service, 
he described his health as good except for a back disorder.  
He denied a history of asthma, shortness of breath, chronic 
cough, and pain or pressure in his chest.  An examiner 
elaborated that the veteran had had pertussis in childhood 
without complications or sequelae.  The examiner further 
indicated that the veteran's lungs and chest were clinically 
normal.  A chest X-ray was normal.  The examiner's report of 
significant or interval history did not include a respiratory 
disorder or history of pneumonia.

The veteran was hospitalized in June 1981 at a VA medical 
center for treatment for alcoholism and hepatitis.  When 
examined at that time, his lungs were clear.

The veteran was treated at a hospital emergency room in July 
1995 for symptoms that were diagnosed as pneumonia.  The 
treatment report contains no indication that a respiratory 
disorder was incurred in service.  An X-ray taken in August 
1995 showed a density over the soft tissue in the area of the 
upper lobe of the right lung.  A chest X-ray taken in August 
1999 indicated that the veteran's lung fields were clear.  A 
hospital report generated on the same date contains a 
diagnosis of possible early pneumonia versus bronchitis.  The 
veteran was admitted and treated for pneumonia.  Another 
diagnosis was chronic obstructive pulmonary disease (COPD).  

The veteran underwent a VA examination for respiratory 
disorder in October 2001.  The examiner noted that the 
veteran had smoked cigarettes at the rate of one pack per day 
for 20 years but quit smoking in 1987.  The veteran gave a 
history of first noticing difficulty breathing while he was 
in training during service in Amarillo, Texas.  According to 
the veteran he went to a hospital and was treated with 
penicillin.  He was not admitted because the hospital was 
full and, after being treated, he walked back from the 
hospital in snow.  The veteran gave a history of having 
pneumonia seven or eight times during the 30 years preceding 
the VA examination.  The examiner noted that the veteran had 
been hospitalized in 1995 for treatment of pneumonia but had 
not been hospitalized since that time.  The veteran claimed 
current symptomatology of occasion cough, without sputum 
production, hemoptysis, anorexia, or dyspnea on exertion.  He 
denied a history of asthma, tuberculosis, and exposure to 
occupational respiratory hazards.  He denied a history of 
incapacity related to a breathing disorder.  On examination, 
he had obvious barrel chestedness and dorsal kyphosis that 
possibly inhibited his ability to inhale.  Breath sounds were 
diminished throughout, but clear to wheeze, rales, and 
rhonchi.  On a second set of auscultated lung sounds, some 
slight rales were heard in the left lower lobe.  A pulmonary 
function test was interpreted as consistent with a mild 
restrictive ventilatory dysfunction.  The pertinent diagnoses 
were COPD and chronic pneumonia since 1963.  

More recently dated VA outpatient treatment records do not 
show treatment for a respiratory disorder.  Recently dated 
private outpatient treatment records show occasional 
treatment for flu symptoms, a cold, and coughing.  However, 
such records do not contain a diagnosis of pneumonia.

In a statement dated in April 2003, the veteran reported that 
he had a "pneumonia shot" every five years and a "flu 
shot" every year to keep from getting sick.

After a review of the entire record, I find that the veteran 
does not have current disability from pneumonia that he 
incurred during his active military service.  This finding is 
based on the lack of documentation of treatment for pneumonia 
during service, the lack of a history of complaints or 
treatment of pneumonia at the time of the veteran's 
separation from service,  the lack of evidence of continuity 
or chronicity of a respiratory disorder following the 
veteran's separation from service, and the lack of evidence 
of the onset of a pulmonary disorder until many years after 
the veteran's separation from service.  Furthermore, the 
record contains no competent medical evidence showing a link 
between any current respiratory disorder and any disease or 
injury incurred in or aggravated during his service.  The 
veteran's own assertions that a claimed respiratory disorder 
is related to a disease or illness during his service are 
afforded no probative weight in the absence of evidence that 
he has the expertise to render an opinion about the nature of 
the claimed in-service illness and the relationship between 
that claimed illness and a claimed current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for pneumonia.

I note the diagnosis contained in the October 2001 VA 
examination report indicating chronic pneumonia since 1963.  
However, I conclude that the diagnosis must be based on the 
history as provided by the veteran during that examination, 
as the record does not contain evidence suggesting the 
veteran has had chronic pneumonia since 1963.  I find no 
evidentiary basis upon which to conclude that the veteran's 
claimed disability from respiratory disorder is related to a 
disease or injury incurred in service.

The doctrine of reasonable doubt has no application to the 
veteran's claim of entitlement to service connection for 
pneumonia, as I do not find the evidence in favor of the 
veteran's claim in relative equipoise with the evidence 
against his claim.  Rather, the evidence, as discussed above, 
is overwhelmingly against the grant of entitlement to service 
connection.


III.  Service Connection for a Nervous Disorder

The veteran contends that he has current disability from an 
acquired neuropsychiatric disorder that he incurred during 
his active military service.  For the following reasons and 
bases, the Board concludes that the veteran is not entitled 
to service connection for a neuropsychiatric disorder.

A service medical record indicates that in January 1964 the 
veteran requested a pill for sleeplessness related to 
headache.  At the time of his medical examination for 
separation from service, the veteran indicated that he had a 
history of nervous trouble.  An examiner elaborated by 
reporting the veteran had trouble sleeping and nervousness 
during the preceding several months.  The examiner further 
indicated that the veteran was psychiatrically normal and 
that no treatment was required.

The medical records generated since the veteran's separation 
from service do not show treatment for an acquired 
neuropsychiatric disorder.

The veteran was afforded a VA neuropsychiatric examination in 
November 2001.  The examiner reported that a careful review 
of the claims file and computer records did not show any 
treatment for a neuropsychiatric disorder at the VA medical 
center in Shreveport Louisiana.  Nor did it appear that the 
veteran had had any kind of psychological or psychiatric 
evaluation in the past.  The examiner also noted the lack of 
records related to any kind of mental health concern while 
the veteran was in service.  The veteran's current complaints 
including anxiety feelings "not at every day but pretty 
regular."  Other claimed symptoms included spells of 
accelerated heartbeat and social isolation.  After a mental 
status examination and psychological testing, the examiner 
reported a diagnosis of mild anxiety disorder not otherwise 
specified.  The reported stressor was chronic medical 
conditions.  In January 2002, the examiner reported in an 
addendum to his prior report that the most likely time of 
onset of the veteran's mild symptoms was three or four years 
earlier, based on the veteran's report of the time he began 
taking Serzone that was prescribed by a private physician.  
According to the VA examiner, without other records, pinning 
down the onset date of the veteran's "difficulty" was 
"problematic."


After a review of the entire record, I find that the veteran 
does not have current disability from an acquired 
neuropsychiatric disorder that he incurred during his active 
military service.  This finding is based on the lack of 
documentation of treatment for such a disorder in service, 
the lack of a history of complaints or treatment of such a 
disorder at the time of the veteran's separation from service 
other than the veteran's complaints of nervousness and 
trouble sleeping,  the lack of evidence of continuity or 
chronicity of a neuropsychiatric disorder following the 
veteran's separation from service, and the lack of evidence 
of the onset of a neuropsychiatric disorder until many years 
after the veteran's separation from service.  Furthermore, 
the record contains no competent medical evidence showing a 
link between any current neuropsychiatric disorder and any 
disease or injury incurred in or aggravated during his 
service.  The veteran's own assertions that a claimed 
neuropsychiatric disorder is related to a disease or illness 
during his service are afforded no probative weight in the 
absence of evidence that he has the expertise to render an 
opinion about the nature of the claimed in-service illness 
and the relationship between that claimed illness and a 
claimed current disability.  See Espiritu, supra.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for a neuropsychiatric disorder claimed as 
nervousness.

Again, the doctrine of reasonable doubt requiring resolution 
of an issue in the veteran's favor is not for application in 
my decision on this issue, as I do not find the evidence in 
favor of the veteran's claim in relative equipoise with the 
evidence against his claim.  Rather, the evidence, as 
discussed above, is overwhelming against the grant of 
entitlement to service connection for a neuropsychiatric 
disorder.

IV.  Compliance with the Veterans Claims Assistance Act 
(VCAA)

I note that the initial decision denying the veteran's claims 
was made by the RO prior to passage of the VCAA.  Soon after 
passage of the VCAA the Board remanded this matter to the RO 
to ensure compliance with the duty to assist and notification 
requirement of VCAA.  Therefore, the veteran was notified at 
the earliest opportunity afforded to VA of the provisions of 
the new law.  In March 2002, the RO readjudicated the 
veteran's claims and provided him a supplemental statement of 
the case.  

In response to a Supplemental Statement of the Case that 
provided the veteran the contents of the Veterans Claims 
Assistance Act of 2000, the veteran filed a statement in 
April 2002 requesting that his case be forwarded to the Board 
and indicating that he had no further evidence to present.  
In November 2002, the Board received a letter from the office 
of a private physician identified by the veteran that 
indicated that the veteran's were no longer available.  The 
Board sent a copy of that letter and additional records 
obtained from other sources to the veteran by letter dated in 
April 2003.  That letter indicated that VA was able to obtain 
only partial records from one of the veteran's private 
physicians.  The veteran was advised that he could submit 
additional evidence, including the complete medical records 
from the physician who had provided only part of his records, 
or argument in response to the new evidence.  In the 
statement the veteran filed later in April 2003, he again 
indicated that he had no further evidence to present.  After 
the Board's remand of this matter in June 2003, the RO was 
informed by the Social Security Administration that the 
agency was not able to provided the medical records 
requested, as the folder had been destroyed.  By a supplement 
statement of the case provided to the veteran in July 2003, 
he was advised that Social Security Administration records 
pertaining to his claim for disability benefits had been 
destroyed.  Again, he was given the opportunity to submit 
evidence or argument pertinent to the claims on appeal.  He 
responded in August 2003 with a statement requesting 
immediate action on his appeal and waived the 60-day period 
for submission or argument and/or evidence.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of a claim, and to notify a 
claimant of VA's inability to obtain certain evidence.  These 
duties are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
April 2000 Statement of the Case (SOC), the RO's May 2001 
letter, as well as the March 2002 and July 2003 Supplemental 
Statements of the Case, and by this decision.  He has been 
advised of the applicable provisions of the VCAA as they 
pertain to the claims herein being considered.

The veteran has been informed by the means listed above of 
the evidence needed to substantiate his claims and of the 
duties that the RO would undertake to assist him in 
developing his claims.  Concerning the claims herein decided, 
the veteran has not indicated nor does the claims file 
otherwise indicate that there are additional sources of 
pertinent and obtainable evidence that support his claims.  
On the contrary, the veteran has consistently asserted that 
he has had no further evidence to submit and has request that 
a decision on his appeal be accomplished expeditiously.  
Consequently, the Board finds that VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant and obtainable records identified by the veteran or 
otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements he has filed.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran has been afforded 
appropriate VA examinations during the pendency of his claim.  
No further examinations are necessary to make a decision on 
his claims as the examinations already provided was adequate 
to decide the claims herein under consideration.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  

The Board notes that the May 2001 letter gave the veteran 30 
days within which to respond.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), however, amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case. 


ORDER

Entitlement to service connection for kyphoscoliosis, 
pneumonia, and a nervous disorder is denied.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



